DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grinberg et al. (“Grinberg”) (US Patent Application Publication No. 2003/0103709) in view of Yang et al. (“Yang”) (Chinese Patent Publication No. 103780218).
Regarding claim 1, Grinberg discloses an optical module comprising: a light source (fig. 1 and paragraph 0030, the laser beam is inherently sourced by a laser); an optical modulator capable of modulating light from the light source (fig. 1 and paragraph 0028); a capacitor with a two electrodes (fig. 3 element 52’ and paragraph 0033); and a resistor connected in series with and bonded face- to-face to the upper electrode of the capacitor (fig. 3 element 50’ and paragraph 0033), wherein the resistor and the capacitor are connected in parallel with the optical modulator (fig. 3 and paragraph 0033). Note: the terms upper and lower have no limiting effect beyond opposite orientation, because there is no inherent absolute direction or orientation relative to earth for the claimed apparatus.
Grinberg does not disclose that the resistor is bonded face-to-face to one side of the capacitor. However, this limitation is directed to the manufacturing of the resistor and capacitor, with no bearing on the function of the optical module. Yang discloses manufacturing of resistors and capacitors as face-to-face bonded (figs. 1 and 2 page 3 of the translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the resistor and capacitor of Grinberg as face-to-face bonded, to simplify component acquisition and assembly and achieve a smaller layout when assembling the optical module.
Regarding claim 3, the combination of Grinberg and Yang discloses the optical module according to claim 1, wherein the resistor includes a first conductor bonded face-to-face to the electrode of the capacitor, a second conductor, and a resistive element electrically connected in series between the first conductor and the second conductor (Yang: fig. 1 elements 14 and 12).
Regarding claim 12, the combination of Grinberg and Yang discloses the optical module according to claim 1, but does not disclose that the light source includes some light sources, the optical modulator includes some optical modulators corresponding to the respective light sources, the capacitor includes some capacitors, the resistor includes some resistors corresponding to the respective capacitors, and the optical modulators and the capacitors are alternately arranged. However, these limitations are merely duplication of parts, which has no patentable significance without a new and unexpected result, and rearrangement of parts, which is unpatentable when it does not result in modifying operation of the device (see MPEP § 2144.04(VI)(B) and (C)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate and rearrange parts as claimed, since these differences are prima facie obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grinberg (US Patent Application Publication No. 2003/0103709) in view of Yang (Chinese Patent Publication No. 103780218) as applied to claim 1 above, and further in view of Sahara et al. (“Sahara”) (US Patent Application Publication No. 2003/0091081).
Regarding claim 2, the combination of Grinberg and Yang discloses the optical module according to claim 1, but does not disclose that the light source and the optical modulator are an integrated optical semiconductor device. Sahara discloses a laser and MZ modulator integrated on a single substrate (paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the source laser and modulator of the combination, to simplify component acquisition and assembly and achieve a smaller layout when assembling the optical module

Allowable Subject Matter
Claims 4-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2018/0351325 – series resistor and capacitor parallel to emitter.
US Patent Application Publication No. 2015/0261013 – series resistor and capacitor parallel to emitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636